DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS 

(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-7 and 13-15, drawn to a 3D fabrication system.
Group lI
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to Group Il lack unity of invention because even though the inventions of these groups require the technical features, a 3D fabrication system in claim 1, this technical feature is not special technical feature as it does not make a contribution over the prior art in view of Gutierrez et al. (WO 2016/140670-of record).
Gutierrez teaches a three-dimensional (3D) fabrication system (“200”, Pa [00020]) comprising: 
an agent delivery system (“a coalescing agent distributor 202”, Pa [00023]);
an energy supply system (“an energy source 226”, Pa [00040]); and
a controller (“a controller 12”) to (“The controller 210 may include a processor 212 for executing instructions”, Pa [00021]; “the processor 212 to perform any of the methods or operations”, Pa [00022]): 
control the agent delivery system to deposit a fusing agent (“the coalescing agent 504”) onto a fusing area of a layer of particles of build material (“a slice that is to become solid to form part of the three-dimensional object being generated using coalescing agent 504…to form the slice the coalescing agent 504 is to be delivered at a density or amount sufficient to cause coalescence and solidification of build material upon application of energy”, Pa [00064]; “The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce”, Pa [00070]);

control the energy supply system to supply energy, wherein supply of the energy is to cause the particles on which the fusing agent has been deposited to melt and a temperature of the particles in the unfused thermal support area to be raised to a level that is below a melting point temperature of the particles (“The temporary application of energy may cause the portions of the build material on which the higher density of coalescing agent 504 was delivered to heat up above the melting point of the build material and to coalesce, and may cause the portions of build material on which the lower density of coalescing agent 506 was delivered to not coalesce or minimally coalesce.”, Pa [00070]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between process and apparatus for its practice claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that 
A telephone call was made to Timothy Kang (Reg. no. 46,423) on 06/07/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YUNJU KIM/Examiner, Art Unit 1742